           9:17-cv-02489-DCN Date Filed 07/02/20 Entry Number 129         Page 1 of 3
USCA4 Appeal: 18-2202   Doc: 134    Filed: 07/02/2020  Pg: 1 of 3




                                                                     FILED: July 2, 2020


                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                     ___________________

                                         No. 18-2202 (L)
                                      (9:17-cv-02489-DCN)
                                     ___________________

        ROB STAR, Derivatively and on behalf of all Nominal Defendants, Oldfield
        Community Association LLC and Oldfield Club, LLC, and on behalf and for
        Oldfield Community Association LLC'S and Oldfield Club, LLC'S respective
        members

                    Plaintiff - Appellant

        v.

        TI OLDFIELD DEVELOPMENT, LLC, TI OLDFIELD OPERATIONS, LLC, by
        and through their respective Board of Directors, John Does 1-10, Individually and
        as Directors between the time periods 2010-2017 including Phillip Galbreath and
        I. William Stolz, III; OLDFIELD HOLDINGS GA, LLC; SF CAPITAL, LLC; SF
        OPERATIONS, LLC; JAMIE D. SELBY, Individually and as Managing Member
        of Elliot Group Holdings, LLC; ELLIOT GROUP HOLDINGS, LLC;
        OLDFIELD COMMUNITY COUNCIL, (2013-2015) including Jay Barr and
        Richard Price, by and through its respective Board of Directors, John Does 11-20;
        OLDFIELD CLUB, (2010-2017), by and through its respective Board of
        Directors, John Does 21-30, including Jay Barr, Phillip Galbreath and I. William
        Stolz, III; OLDFIELD COMMUNITY ASSOCIATION, (2010-2017) by and
        through its respective Board of Directors, John Does 31-40 including Richard
        Price, Phillip Galbreath, and I. Willian Stolz, III; BALD EAGLE PARTNERS
        LLC; BEP OLDFIELD, LLC, by and through their respective Board of Directors
        (John Does 41-50); JAY BARR; RICHARD PRICE; WILLIAM STOLZ, III;
        PHILLIP GALBREATH; OLDFIELD COMMUNITY ASSOCIATION, LLC;
        OLDFIELD CLUB, LLC
           9:17-cv-02489-DCN Date Filed 07/02/20 Entry Number 129         Page 2 of 3
USCA4 Appeal: 18-2202   Doc: 134    Filed: 07/02/2020  Pg: 2 of 3




                    Defendants - Appellees

                                     ___________________

                                           No. 18-2205
                                      (9:17-cv-02489-DCN)
                                     ___________________

        ROB STAR, Derivatively and on behalf of all Nominal Defendants, Oldfield
        Community Association LLC and Oldfield Club, LLC, and on behalf and for
        Oldfield Community Association LLC'S and Oldfield Club, LLC'S respective
        members

                    Plaintiff - Appellant

        v.

        TI OLDFIELD DEVELOPMENT, LLC, by and through their respective Board of
        Directors, John Does 1-10, Individually and as Directors between the time periods
        2010-2017 including Phillip Galbreath and I. William Stolz, III; TI OLDFIELD
        OPERATIONS, LLC, by and through their respective Board of Directors, John
        Does 1-10, Individually and as Directors between the time periods 2010-2017
        including Phillip Galbreath and I. William Stolz, III; OLDFIELD HOLDINGS
        GA, LLC; SF CAPITAL, LLC; SF OPERATIONS, LLC; JAMIE D. SELBY,
        Individually and as Managing Member of Elliot Group Holdings, LLC; ELLIOT
        GROUP HOLDINGS, LLC; OLDFIELD COMMUNITY COUNCIL, (2013-
        2015) including Jay Barr and Richard Price, by and through its respective Board
        of Directors, John Does 11-20; OLDFIELD CLUB, (2010-2017), by and through
        its respective Board of Directors, John Does 21-30, including Jay Barr, Phillip
        Galbreath and I. William Stolz, III; OLDFIELD COMMUNITY ASSOCIATION,
        (2010-2017) by and through its respective Board of Directors, John Does 31-40
        including Richard Price, Phillip Galbreath, and I. Willian Stolz, III; BALD
        EAGLE PARTNERS LLC; BEP OLDFIELD, LLC, by and through their
        respective Board of Directors (John Does 41-50); JAY BARR; RICHARD
        PRICE; WILLIAM STOLZ, III; PHILLIP GALBREATH; OLDFIELD
        COMMUNITY ASSOCIATION, LLC; OLDFIELD CLUB, LLC

                    Defendants - Appellees
           9:17-cv-02489-DCN Date Filed 07/02/20 Entry Number 129           Page 3 of 3
USCA4 Appeal: 18-2202   Doc: 134    Filed: 07/02/2020  Pg: 3 of 3


                                     ___________________

                                        MANDATE
                                     ___________________

              The judgment of this court, entered June 10, 2020, takes effect today.

              This constitutes the formal mandate of this court issued pursuant to Rule

        41(a) of the Federal Rules of Appellate Procedure.


                                                               /s/Patricia S. Connor, Clerk
